Mr. Justice Fig-ueras,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the judgment appealed from are accepted.
*259An order having been made in furtherance of justice, the record of the action for divorce instituted by Francisca Garcia Macias against her husband, Paulino Andreu Moro, was brought before the court, and it appears therefrom that on October 6, 1902, judgment was rendered in the District Court of San Juan sustaining the complaint, and by virtue thereof a decree was entered dissolving the marriage entered into by said spouses on July 2, 1886, with respect to its civil effects. It also appears that the action was conducted in default of the defendant, and that the heading and adjudging portion of said judgment were published on the 13th, 14th and 15th of November, 1902, in the “Heraldo Español,” a newspaper published in this city, and that all this was done in pursuance of the provisions of article 283 of the Law of Civil Procedure.
The errors assigned at the time of perfecting the former appeal in cassation have not been committed.
Costs should be imposed upon the party whose claims are totally rejected.
In view of the legal provisions cited in the judgment appealed from, the Act of the Legislative Assembly of March 12, 1903, articles 358 and 371 of the Law of Civil Procedure, and General Order No. 118, series of 1899, we adjudge that we should affirm and do affirm the judgment rendered by the District Court of San Juan on November 14, 1902, with costs against the appellant, Francisca García Macias, without prejudice to the rights which may appertain to said party by virtue of the judgment rendered in the action for divorce instituted against her husband Paulino Andreu. The records in the intervention proceedings and the action for divorce, which were produced in compliance with the order made in furtherance of justice, are ordered to be returned to the District Court of San Juan with a certified copy of this judgment.
Chief Justice Quiñones and Justice Hernández concurred.
*261Justices Sulzbacher and MacLeary álso concurred, but stated that they did not concur in the opinion in so far as it admits as evidence the judgment rendered in the divorce suit, "which formed no part of the record of the lower court.